DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The Examiner notes, with respect to claims 3-6, 8, 10-13, 17-19 that recitations as to the specific numbers of LEDs in each light module has been interpreted as a noncritical feature. I.e., the number of LEDs is not critical to the operation of the invention and does not set forth subject matter that is not obvious in light of the prior art and the state of the art. 
Specifically, the number of LEDs used is a mere optimization of the structure in view of desired luminance levels and profiles. It is predictable and well understood in the art to optimize the number of LEDs and requires only routine skill in the art. Furthermore, nothing in the disclosure indicates that there is an unexpected result from using any specific number of LEDs. 
Alternatively, the Examiner further notes that each of the claims may be treated as being rejected under official notice in the art. I.e. the Examiner takes official notice that each of the claims establishes a number of well known light sources in the art and that it would be obvious to select such a number depending on the desired luminance profile. The Examiner has not included such a rejection in the rejection below in the interest of brevity.
The Examiner further takes official notice that adjusting the duty cycles is a well known method of adjusting the intensity of an LED light source. Such a method is the only method of adjusting intensity that is reliably taught in the prior art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each U.S. Patent No. 11,047,540; 10,428,591; 9,162,611. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims of the patent is narrower and overlapping in scope with the claims of the current application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 15, 16, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake (2008/0112173) in view of Watanabe (U.S. 8,287,163)
Regarding claim 2, Dassanayake teaches a method for controlling of a headlight of a vehicle, the method (see fig. 6) comprising: 
illuminating at least one LED (LED 112) in a first light module (see fig. 4, each light module being the LED and lens) of a single headlight (see fig. 4), including an LED associated with a first edge illumination field (see fig. 3, second instance of foreground position 56); 
illuminating at least one LED (LED 110) in a second light module of the single headlight, including an LED associated with a second edge illumination field (first edge 56, see fig. 3); 
detecting a signal, from a steering sensor (see fig. 6, steering wheel rotational position), indicative of a steering direction changing from a first position to a second position; and
 in response to detecting the signal from the steering sensor indicative of the steering direction changing, increasing an intensity of the LED associated with the first edge illumination field and decreasing an intensity of the LED associated with the second edge illumination field to move the first edge illumination field and the second edge illumination field together in a direction that corresponds with the steering direction changing from the first position to the second position (see annotated fig. 6, after threshold radius 120, LED 110 dims to 0, at which point the illumination field has moved, see p. 0045-0046).
Dassanayake does not specifically teach a steering sensor. 
Watanabe teaches controlling LED lights in response to a steering signal (142). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a steering angle sensor as taught by Watanabe to detect the steering wheel angle to determine the lighting profile of Dassanayake as Dassanayake is silent as to the manner of determining the steering angle.  

    PNG
    media_image1.png
    334
    434
    media_image1.png
    Greyscale


Regarding claim 3, Dassanayake teaches illuminating at least one LED in the first light module of a single headlight comprises: illuminating one LED in the first light module (see fig. 2, 6).  
Regarding claim 15, Dassanayake teaches a method for controlling a headlight of a vehicle, the method comprising: 
illuminating a plurality of LEDs in a single headlight to form an illumination pattern; 
detecting a signal, from a steering sensor, indicative of a steering direction changing from a first position to a second position; and
 upon detecting the signal from the steering sensor indicative of the steering direction changing, increasing an intensity of a first LED of the plurality of LEDs associated with a first edge illumination field of the illumination pattern and decreasing an intensity of a second LED of the plurality of LEDs associated with a second edge illumination field of the illumination pattern, thereby moving the illumination pattern in a direction that corresponds with the steering direction changing from the first position to the second position.  
Dassanayake does not specifically teach a steering signal.
Watanabe teaches controlling LED lights in response to a steering signal (142). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a steering angle sensor as taught by Watanabe to detect the steering wheel angle to determine the lighting profile of Dassanayake as Dassanayake is silent as to the manner of determining the steering angle.  
Regarding claim 16, Dassanayake teaches illuminating the plurality of LEDs in the single headlight comprises: illuminating at least one LED in a first light module and illuminating at least one LED in a second light module.  
Regarding claim 19, Dassanayake does not teach that the plurality of LEDs comprise at least three LEDs wherein only three of the at least three LEDs are illuminated at one time.  
The specific number of LEDs illuminated is a noncritical feature as claimed. Specifically, the finding of the optimum number of LEDs is an obvious modification that only requires routine skill in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used three LEDs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 4-6, 8, 17, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake in view of Watanabe, further in view of Ohno (U. S. 8,251,560).
Regarding claim 4, Dassanayake does not teach that illuminating at least one LED in the second light module of the single headlight comprises: illuminating two LEDs in the second light module.  
Ohno teaches that illuminating at least one LED in the second light module of the single headlight comprises: illuminating two LEDs in the second light module (each LED light module comprises 4 LEDs).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used additional LEDs as taught by Ohno in the structure of Dassanayake to improve brightness and have a larger area illuminated as is well known in the art.
Regarding claim 5, Dassanayake does not teach illuminating at least one LED in the first light module of a single headlight comprises: illuminating two LEDs in the first light module.  
Ohno teaches illuminating at least one LED in the first light module of a single headlight comprises: illuminating two LEDs in the first light module (see fig. 1).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used additional LEDs as taught by Ohno in the structure of Dassanayake to improve brightness and have a larger area illuminated as is well known in the art.
Regarding claim 6, Dassanayake teaches illuminating at least one LED in the second light module of the single headlight comprises: illuminating one LED in the second light module (see fig. 6).  
Regarding claim 8, Dassanayake does not teach that the at least one LED in a first light module and the at least one LED in a second light module comprise at least three LEDs wherein only three of the at least three LEDs are illuminated at one time.  
Ohno teaches that the at least one LED in a first light module and the at least one LED in a second light module comprise at least three LEDs (four, 6a-6d).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used additional LEDs as taught by Ohno in the structure of Dassanayake to improve brightness and have a larger area illuminated as is well known in the art.
The combination of Dassanayake and Ohno does not specifically teach wherein only three of the at least three LEDs are illuminated at one time.  
The specific number of LEDs illuminated is a noncritical feature as claimed. Specifically, the finding of the optimum number of LEDs is an obvious modification that only requires routine skill in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used three LEDs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17, Dassanayake does not teach illuminating at least one LED in the first light module and illuminating at least one LED in the second light module comprises: illuminating one LED in the first light module and illuminating two LEDs in the second light module.  
Ohno teaches that illuminating at least one LED in the second light module of the single headlight comprises: illuminating two LEDs in the second light module (each LED light module comprises 4 LEDs).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used additional LEDs as taught by Ohno in the structure of Dassanayake to improve brightness and have a larger area illuminated as is well known in the art.
Regarding claim 18, Dassanayake does not teach illuminating at least one LED in the first light module and illuminating at least one LED in the second light module comprises: illuminating two LEDs in the first light module and illuminating one LED in the second light module.  
Ohno teach illuminating at least one LED in the first light module and illuminating at least one LED in the second light module comprises: illuminating two LEDs in the first light module and illuminating one LED in the second light module (4 leds in each module).  

Claims 7, 9, 10, 13, 14, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake in view of Watanabe, further in view of Spero (U.S. 8,100,552).
Regarding claim 7, Dassanayae does not specifically teach that increasing the intensity of the LED associated with the first edge illumination field and decreasing the intensity of the LED associated with the second edge illumination field comprises: increasing a duty cycle of the LED associated with the first edge illumination field and decreasing a duty cycle of the LED associated with the second edge illumination field.  
Spero teaches that increasing the intensity of the LED associated with the first edge illumination field and decreasing the intensity of the LED associated with the second edge illumination field comprises: increasing a duty cycle of the LED associated with the first edge illumination field and decreasing a duty cycle of the LED associated with the second edge illumination field (see col 17 line 65-col. 18, line 10). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have utilized the duty cycle to control the overall intensity as taught by Spero for the LEDs of Dassanayake to provide differing intensity of light while maintaining the proper operating voltage of the diodes, as is well known and established in the art. 
The Examiner notes that controlling the duty cycle to create pulse width modulation is the only established manner of changing LED intensities as they require constant voltage and current to operate. It is well established in the art of light dimming.  
Regarding claim 9, Dassanayake teaches method for controlling a headlight of a vehicle, the method comprising: 
illuminating a plurality of LEDs in a single headlight, including a first LED associated with a first edge illumination field (LED 112, see fig. 3, 4, second instance of foreground position 56) and a second LED associated with a second edge illumination field (LED 110, first edge 56, see fig. 3); 
detecting a signal, from a steering sensor, indicative of a steering direction changing from a first position to a second position (see fig. 6, steering wheel rotational position); and
 in response to detecting the signal from the steering sensor indicative of the steering direction changing, 
increasing an intensity of the first LED associated with the first edge illumination field (increases intensity, see fig. 6) and 
decreasing an intensity of the second LED (see annotated fig. 6) associated with the second edge illumination field to move the first edge illumination field and the second edge illumination field together in a direction that corresponds with the steering direction changing from the first position to the second position.  
	Dassanayake does not specifically teach a steering signal.
Watanabe teaches controlling LED lights in response to a steering signal (142). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a steering angle sensor as taught by Watanabe to detect the steering wheel angle to determine the lighting profile of Dassanayake as Dassanayake is silent as to the manner of determining the steering angle.  
Dassanayake does not specifically teach using the duty cycle to change the intensity of the LEDs. 
Spero teaches that using the duty cycle to change the intensity of the LEDs.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have utilized the duty cycle to control the overall intensity as taught by Spero for the LEDs of Dassanayake to provide differing intensity of light while maintaining the proper operating voltage of the diodes, as is well known and established in the art. 
The Examiner notes that controlling the duty cycle to create pulse width modulation is the only established manner of changing LED intensities as they require constant voltage and current to operate. It is well established in the art of light dimming.  
Regarding claim 10, Dassanayake teaches illuminating the plurality of LEDs in the single headlight comprises: illuminating at least one LED in a first light module and illuminating at least one LED in a second light module.  
Regarding claim 13, Dassanayake does not teach that the plurality of LEDs comprise at least three LEDs wherein only three of the at least three LEDs are illuminated at one time.  
The specific number of LEDs illuminated is a noncritical feature as claimed. Specifically, the finding of the optimum number of LEDs is an obvious modification that only requires routine skill in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used three LEDs, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, the combination of Dassanayake and Spero teaches increasing the duty cycle of the first LED associated with the first edge illumination field and decreasing the duty cycle of the second LED associated with the second edge illumination field comprises: increasing an intensity of the first LED associated with the first edge illumination field and decreasing an intensity of the second LED associated with the second edge illumination field (see Dassanayake fig. 6).  
Regarding claim 20, Dassanayae does not specifically teach that increasing the intensity of the first LED associated with the first edge illumination field and decreasing the intensity of the second LED associated with the second edge illumination field comprises: increasing a duty cycle of the LED associated with the first edge illumination field and decreasing a duty cycle of the LED associated with the second edge illumination field.  
Spero teaches that increasing the intensity of the LED associated with the first edge illumination field and decreasing the intensity of the LED associated with the second edge illumination field comprises: increasing a duty cycle of the LED associated with the first edge illumination field and decreasing a duty cycle of the LED associated with the second edge illumination field (see col, 17-18). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have utilized the duty cycle to control the overall intensity as taught by Spero for the LEDs of Dassanayake to provide differing intensity of light while maintaining the proper operating voltage of the diodes, as is well known and established in the art. 
The Examiner notes that controlling the duty cycle to create pulse width modulation is the only established manner of changing LED intensities as they require constant voltage and current to operate. It is well established in the art of light dimming.  

Claim 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dassanayake in view of Watanabe and Spero, further in view of Ohno.
Regarding claim 11, Dassanayake does not specifically teach illuminating at least one LED in the first light module and illuminating at least one LED in the second light module comprises: illuminating one LED in the first light module and illuminating two LEDs in the second light module.  
Ohno teaches that illuminating at least one LED in the second light module of the single headlight comprises: illuminating two LEDs in the second light module (each LED light module comprises 4 LEDs).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used additional LEDs as taught by Ohno in the structure of Dassanayake to improve brightness and have a larger area illuminated as is well known in the art.
Regarding claim 12, Dassanayake does not teach illuminating at least one LED in the first light module and illuminating at least one LED in the second light module comprises: illuminating two LEDs in the first light module and illuminating one LED in the second light module.  
Ohno teaches that i lluminating at least one LED in the first light module and illuminating at least one LED in the second light module comprises: illuminating two LEDs in the first light module and illuminating one LED in the second light module.  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used additional LEDs as taught by Ohno in the structure of Dassanayake to improve brightness and have a larger area illuminated as is well known in the art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875